On June 24,1994 the defendant was committed to the Department of Corrections for a term of ten (10) years each on Count I and II: Forgery, a Felony and for a term of five (5) years on Count III: Bail Jumping, a Felony, for suitable placement. Said sentences on Count I and II shall run concurrently with each other but the sentence on Count III shall run consecutively with the sentences imposed in Count I and II. However, defendant’s sentence on Count III is hereby suspended with conditions and restitution as listed in the June 24,1994judgment. Defendant shall receive credit for time served in the amount of seventy-five (75) days.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*90Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Michael Pederson for representing himself in this matter.